J-S14008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.F.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.F.W., A MINOR                 :       No. 1593 MDA 2016

            Appeal from the Dispositional Order September 12, 2016
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-JV-0000115-2016


BEFORE: GANTMAN, P.J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                            FILED MARCH 21, 2017

        Appellant, D.F.W., a minor, appeals from the dispositional order

entered in the Schuylkill County Court of Common Pleas, following his

adjudication of delinquency on the charge of defiant trespass.1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises three issues for our review:

           WHETHER APPELLANT IS ENTITLED TO THE OVERTURNING
           OF THE DECISION OF THE [TRIAL] COURT BECAUSE THE
           INFRACTION, IF ANY, WAS DE MINIMIS AS [APPELLANT’S]
           ACTIONS WERE WITHIN CUSTOMARY LICENSE AND NO

____________________________________________


1
    18 Pa.C.S.A. § 3503(b)(1)(i).


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S14008-17


          HARM WAS SUFFERED BY OR THREATENED TO ANY
          PARTY[?]

          WHETHER APPELLANT IS ENTITLED TO THE OVERTURNING
          OF THE DECISION OF THE [TRIAL] COURT BECAUSE THE
          PREMISES WAS OPEN TO THE PUBLIC AND HE
          REASONABLY BELIEVED THAT A TENANT HAD INVITED
          HIM UPON THE PROPERTY[?]

          WHETHER APPELLANT IS ENTITLED TO THE OVERTURNING
          OF THE DECISION OF THE [TRIAL] COURT BECAUSE THE
          TENANTS OF THE PROPERTY WHERE APPELLANT WAS
          CHARGED WITH TRESPASS WERE ENTITLED TO A RIGHT
          OF QUIET ENJOYMENT, WHICH CANNOT BE HONORED IF
          THEIR LANDLORD CAN BAR CERTAIN GUESTS WITHOUT
          PROCESS OR LIMITATION[?]

(Appellant’s Brief at 4).2

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James P.

Goodman, we conclude Appellant’s remaining issues merit no relief.           The

trial court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed November 10, 2016 at

3-6) (finding: (1) evidence showed Appellant had notice on several

occasions that he was not licensed or privileged to be on Housing Authority
____________________________________________


2
  To the extent Appellant’s issue #3 complains on appeal about a tenant’s
right to quiet enjoyment, specifically a tenant’s right to invite Appellant on to
the property as a social guest, Appellant is not the proper party to make that
argument. See generally In re T.J., 559 Pa. 118, 124, 739 A.2d 478, 481
(1999) (stating: “In determining whether a party has standing, a court is
concerned only with the question of who is entitled to make a legal challenge
and not the merits of that challenge”; “the purpose of the ‘standing’
requirement is to insure that a legal challenge is by a proper party”).
Therefore, we give Appellant’s issue #3 no further attention.



                                           -2-
J-S14008-17


property; Appellant admitted he knew he was not permitted on Housing

Authority property; Corporal Brian Reno credibly testified he had given

Appellant notice on prior occasions that Appellant was not permitted on

Housing Authority property, and when Corporal Reno confronted Appellant

on date of incident, Appellant fled; Appellant violated trespassing statute

when he entered Housing Authority property; Appellant’s actions did not

constitute de minimis violation; and (2) Jody Dunnigan, Pottsville Housing

Authority Deputy Executive Director, testified that property at issue belongs

to Housing Authority; Housing Authority maintains no-trespass list to protect

tenants’ peaceful enjoyment of their property; Housing Authority and police

can enforce no-trespass list; tenants had no right to allow Appellant to go

anywhere on Housing Authority property; in any event, Appellant was near

playground on property and was not in tenant’s residence). Accordingly, we

affirm on the basis of the trial court’s opinion.

      Dispositional order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2017




                                      -3-